 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   KARLA GARCIA-ORANTE,

 9                            Petitioner,                Case No. C19-536-RAJ

10          v.                                           ORDER OF DISMISSAL

11   ISRAEL JACQUEZ,

12                            Respondent.

13

14          The Court, having reviewed Petitioner’s petition for writ of habeas corpus, the Report

15   and Recommendation of Michelle L. Peterson, United States Magistrate Judge, any objections

16   thereto, and the remaining record, hereby finds and ORDERS:

17          (1)    The Report and Recommendation is approved and adopted.

18          (2)    Petitioner’s federal habeas petition (Dkt. # 3) is DENIED, and this action is

19   DISMISSED with prejudice.

20   //

21   //

22   //

23




     ORDER OF DISMISSAL - 1
 1          (3)    The Clerk is directed to send copies of this Order to all counsel of record and to

 2   Judge Peterson.

 3          Dated this 9th day of July, 2019.

 4

 5
                                                         A
 6                                                       The Honorable Richard A. Jones
                                                         United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
